  Case 20-14201-pmm            Doc 91-2 Filed 06/28/21 Entered 06/28/21 15:08:18                      Desc
                                  Proposed Order Page 1 of 1
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Larry Lee Wisser aka Larry L. Wisser aka Larry
Wisser                                                                            CHAPTER 12
       Cathleen Rachel Wisser aka Cathleen R. Wisser
aka Cathleen Wisser
                              Debtor(s)

United States of America, acting through the Farm                             NO. 20-14201 PMM
Service Agency, U.S. Department of Agriculture
                                Movant
                vs.

Larry Lee Wisser aka Larry L. Wisser aka Larry Wisser                   11 U.S.C. Sections 362 and 1301
Cathleen Rachel Wisser aka Cathleen R. Wisser aka
Cathleen Wisser
                               Debtor(s)

Scott F. Waterman
                                Trustee

                                                  ORDER

         AND NOW, this            day of               , 2021 at Philadelphia, upon review of United States of
 America, acting through the Farm Service Agency, U.S. Department of Agriculture’s Motion to Quash
 Subpoenas issued by Debtors, and any response thereto, it is
         ORDERED THAT: the Subpoenas issued by Debtors towards United States of America, acting
 through the Farm Service Agency, U.S. Department of Agriculture and dated June 23, 2021 are hereby
 QUASHED.




                                                                             United States Bankruptcy Judge.
